Title: From John Adams to Jean Luzac, 30 November 1780
From: Adams, John
To: Luzac, Jean


     
      Sir
      Amsterdam Nov. 30. 1780
     
     Your kind Favour of the 24 with the two elegant Copies of the Pensees I have received, with Gratitude.
     The Republick appears to be, at this Time, in a violent Crisis. It is to be hoped, that the effect of the Fermentation will be Salutary. If it is indeed true, that the Republick has acceeded to the armed Neutrality, and the Nations engaged in that Confederation, are in earnest to make a common Cause, the commercial Interest of this Country, will be protected: because England will not venture to take Ships which will be redemanded by Such a formidable Combination. Reprisals ordered by four Nations or perhaps five or Six in addition to three with whom they are already at War would be too dangerous for England, or if she should be desperate enough to hazard it, the confederated Powers would easily obtain Compensation, for it may, I think be depended upon that England is not omnipotent nor infallible. England owes the Existence of her maritime Power at this moment to the Inactivity, whether accidental or political of her present Enemies. This Inactivity may not always continue. Perhaps it has been Studied on Purpose to accomplish the armed Neutrality. I can easily conceive that the Councils of France and Spain might think it, prudent to give Time to the neutral nations, to accomplish their Confederation.
     If delays were necessary to compleat, the neutral System, I should rejoice in those delays, because I esteem that, an excellent Effect for the good of Mankind Springing out of the American Revolution.
     The English are degenerating in the Conduct of the American War into greater and greater Degrees of Cruelty and Barbarism. But there is a kind of Consolation in Seeing that they pursue the Same Maxims towards other nations, which they pursued, first towards Us. When all Nations shall see that they have become Tyrants towards them, they will at length believe that they have been Tyrants in America.
     The Honourable Francis Dana Esq., formerly a Member of Congress, now a Secretary to one of their Legations, will do me the favour to deliver this. He has an Inclination to see Leyden, and I should esteem myself, under particular obligations to you, Sir, if you could give him an opportunity of Seeing in your City, whatever is worthy the Attention of a Traveller. I am, Sir with much Esteem your obliged sert.
    